Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the claims filed 8/08/2019.  Claims 1-20 are pending.  Claims 1, 3, 11, and 13 are amended. Claims 1 (a method) and 11 (a software machine) are independent.

Response to Arguments
Applicant’s arguments, see pages 9 and 10, filed 12/07/2021, with respect to the rejection(s) of claim(s) 1 and 11 under Felt in view of Feldbaum have been fully considered and are persuasive.  Felt does not disclose a “crypto hash” that differs from the digital signatures.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Felt in view of Lambert, see below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 3 and 13 require: “wherein a bit length of the truncated crypto-hash of the public key is no greater than a second bit length of a content item device identifier that is publicly accessible”.
Examiner could not find written description support for a particular relation between the bit lengths of the ‘content item device identifier’ and the ‘crypto-hash of the public key’ which is comprised within the content item device identifier.  Nor could a description of publicly accessible be found.  Applicant’s ¶ 48 is tangentially related to the bit length but is describing a different concept. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 11, and 12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Felt et al., US 2002/0138735 (filed 2002-02), in view of Lambert et al., US 2014/0258724 (filed 2014-03).

As to claims 1 and 11, Felt discloses a method/machine comprising:
receiving, (“In step 280, the receiving party receives a signed message.” Felt ¶ 123) by a data processing system (“The target might be a client, a particular service, a server group, a gateway group, a particular server machine” Felt ¶ 104), from a client computing device (“the originating user signs a message buffer with a signature. … The user may be a person using the transaction server itself” Felt ¶ 113), a content item communication (“message 40 is used to generate a message digest 90.” Felt ¶ 122, the message), the content item communication including a first content item device identifier  (“Public Key Certificate: A data structure containing a public key with associated identifying information. The information might include a user's name, organization, email address, etc., plus key-specific information such as its creation date, expiration date, issuer id, and serial number. The issuing Certificate Authority digitally signs both the public key and the associated information, to create a verifiable and tamper-proof binding between a public key and a particular user.” Felt ¶ 78.  The signed public key being the device identifier) … and an attestation token (“A digitally signed message buffer can be represented in PKCS-7 format, as a “SignedData” content type.” Felt ¶ 229. The signed message being the attestation token. See Felt ¶¶ 230-232) including a public key associated with the computing device, (The signed data includes the signing party’s certificate, Felt ¶¶ 229-231, which includes the public key: “the recipient reads the sending party's certificate (step 284) to determine the public key of the sender (step 286).” Felt ¶ 123. See also Felt ¶ 98) an attestation token time stamp (“Timestamp based on local clock may be included as an authenticated attribute.” Felt ¶ 233), a message payload (“Message content may be a composite of buffer type string, buffer subtype string, and buffer data.” Felt ¶ 234), and a digital signature; (“The recipient may then generate another version of the message digest by using the public key and the message signature (step 288).” Felt ¶ 123, retrieving the signature from the message.) wherein … the attestation token are generated by the client computing device; (“A digitally signed message buffer can be represented in PKCS-7 format, as a “SignedData” content type.” Felt ¶ 229. The signed message being the attestation token. See Felt ¶¶ 230-232)

verifying, by the data processing system, (“In step 290 message digest A and message digest B are compared, and if they are found to be identical, then the message is deemed to have arrived from a valid identified sender (step 292)” Felt ¶ 123) the digital signature included in the attestation token comprising verifying the digital signature of: (“The recipient may then generate another version of the message digest by using the public key and the message signature (step 288).” Felt ¶ 123, public keys used to verify signature.) the public key (The signed data includes the signing party’s certificate, Felt ¶¶ 229-231, which includes the public key: “the recipient reads the sending party's certificate (step 284) to determine the public key of the sender (step 286).” Felt ¶ 123. See also Felt ¶ 98), the time stamp (“Whenever a signature is generated, a timestamp from the local system's clock is attached. The timestamp itself is included in the signature's checksum calculation as an authenticated attribute” Felt¶ 236), and the message payload; (“This signature contains a cryptographically secure checksum of the message buffer's contents. Any party with access to the message buffer may verify that the originating user's signature is authentic” Felt ¶ 222)
wherein the digital signature (“The recipient may then generate another version of the message digest by using the public key and the message signature (step 288).” Felt ¶ 123, public keys used to verify signature.) …
processing, by the data processing system, responsive to verifying the digital signature (“TPSIGN_OK: The signing party's certificate is issued by a recognized CA, the CA's certificate signature is valid, the certificate is not expired (with respect to the signature's timestamp), the timestamp is not too old or too far in the future, and the associated digital signature is verified.” Felt ¶ 255. See also Felt ¶ 123, validating the signature.)  and responsive to determining that the second content item device identifier matches the first content item device identifier, the content item communication based on the message payload. (“A service may require a valid digital signature on all incoming request messages, based on an administrative policy…. must have composite signature status TPSIGN_OK or it will not be processed.” Felt ¶ 275)

Felt does not disclose: 
comprising a crypto hash of a public key 
wherein the … differs from the crypto hash of the public key
generating, by the data processing system, a second content item device identifier based on a crypto-hash of the public key; 
determining, by the data processing system, that the second content item device identifier matches the first content item device identifier at least based on the crypto hash of the public key; and
Wherein the public key … are generated by the client computing device;

Lambert discloses:
comprising a crypto hash of a public key (“In an embodiment, a hash of the entire public key, or a portion thereof, is performed to generate the device identifier.” Lambert ¶ 38)
wherein the … differs from the crypto hash of the public key (see Lambert Figure 4, authenticate the device then check hashed key identifier.)
generating, by the data processing system, a second content item device identifier based on a crypto-hash of the public key; (“block 408 includes the first device regenerating a device identifier from the public key and comparing the regenerated device identifier with the received device identifier to determine if they match.” Lambert ¶ 96. Lambert ¶ 38)
determining, by the data processing system, that the second content item device identifier matches the first content item device identifier at least based on the crypto hash of the public key; and (“block 408 includes the first device regenerating a device identifier from the public key and comparing the regenerated device identifier with the received device identifier to determine if they match.” Lambert ¶ 96)
Wherein the public key … are generated by the client computing device; (“the host processor of each of configurator 14 and clients 25 is configured to generate a corresponding public key from the private key using a suitable algorithm” Lambert ¶ 27)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Felt with Lambert by computing and verifying a device identifier based on a hash of a public key.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Felt with Lambert in order to authenticate the device transmitting the message, thereby preventing inauthentic or malicious devices from gaining access to resources, Lambert ¶ 7.




As to claims 2 and 12, Felt in view of Lambert discloses the method/machine of claims 1 and 11 and further discloses: 
wherein verifying the digital signature further comprises determining that the attestation token time stamp has a value within a predetermined range of temporal values. (“A time stamp, based on the message signer's local clock, can be attached to the signature. The time stamp is included as an authenticated attribute in the checksum calculation, so that tampering with the time stamp value will be detected when a signature is verified. … this feature is useful in that a server may choose to reject requests with time stamps too old or too far in the future. This provides a measure of protection against replay attacks.” Felt ¶¶ 114. See also ¶¶ 301-304).


Claims 3, 10, 13, and 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Felt et al., US 2002/0138735 (filed 2002-02), in view of Lambert et al., US 2014/0258724 (filed 2014-03), and Stahl, US 2016/0373418 (filed 2015-06).
As to claims 3 and 13 Felt in view of Lambert discloses the method/machine of claims 1 and 11 and further discloses:
wherein a bit length of the … crypto-hash of the public key is no greater than a second bit length of a content item device identifier that is publicly accessible. (“block 408 includes the first device regenerating a device identifier from the public key and comparing the regenerated device identifier with the received device identifier to determine if they match.” Lambert ¶ 96. Lambert ¶ 38. “For example, a host processor of a respective device could perform a secure hash algorithm (SHA) function on the respective device's public key to generate a hash-mapped output as the device identifier. Again, as will be appreciated by those of skill in the art, an implemented hash algorithm (e.g., HAS-2) and specific function (e.g., SHA-224, SHA-256, SHA-384, SHA-512, SHA-512/224, SHA-512/256, etc.) may be chosen based on trade-offs between a desired device identifier length and security for a particular application.” Lambert ¶ 38, same publicly accessible hash functions with set bit lengths.)

Felt in view of Lambert does not disclose:
further comprising the step of truncating the crypto-hash of the public key by using a same truncation function used to generate the first content item identifier, … truncated …

Stahl discloses:
further comprising the step of truncating (“K=truncate (H(device public key|“Arbitrary string”), n) where H denotes a hash function, n denotes a size in which the hash value is to be truncated (such as 128 bits mandated for constrained wireless devices).” Stahl ¶ 64. The key K used in Diffie-Hellman authentication request response in ¶¶ 61-66.) the crypto-hash of the public key. (“H(device public key|“Arbitrary string”), n) where H denotes a hash function, n denotes a size in which the hash value is to be truncated (such as 128 bits mandated for constrained wireless devices).” Stahl ¶ 64.). by using a same truncation function used to generate the first content item identifier (“generating the shared key based on a hash of the device public key” Stahl ¶ 64. Hash is truncated in the same manner on both endpoints.)
, … truncated … (“K=truncate (H(device public key|“Arbitrary string”), n) where H denotes a hash function, n denotes a size in which the hash value is to be truncated (such as 128 bits mandated for constrained wireless devices).” Stahl ¶ 64.)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Felt in view of Lambert with Stahl by truncating the device identifier of Lambert.  It would have been obvious to a person of ordinary skill in the art to truncate the device identifier of Lambert in order to provide a truncated device identifier for constrained wireless devices, thereby saving resources; and to perform a Diffie-Hellman authentication exchange to both authenticate the terminals to each other and to derive shared keys for secure communication, thereby proving identity and securing communication between the devices.

As to claims 10 and 20 Felt in view of Lambert discloses the method/machine of claims 1 and 11 but does not disclose:
wherein receiving a content item communication includes receiving the first content item device identifier having a length of 16 bytes.

Stahl discloses:
wherein receiving a content item communication includes receiving the first content item device identifier  (“the device identifier comprises a hash value computed based on the device public key.” Stahl ¶ 60). having a length of 16 bytes. (“K=truncate (H(device public key|“Arbitrary string”), n) where H denotes a hash function, n denotes a size in which the hash value is to be truncated (such as 128 bits mandated for constrained wireless devices).” Stahl ¶ 64. The key K used in Diffie-Hellman authentication request response in ¶¶ 61-66. 16 bytes is 128 bits.) 

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Felt in view of Lambert with Stahl by truncating the device identifier of Lambert.  It would have been obvious to a person of ordinary skill in the art to truncate the device identifier of Lambert in order to provide a truncated device identifier for constrained wireless devices, thereby saving resources; and to perform a Diffie-Hellman authentication exchange to both authenticate the terminals to each other and to derive shared keys for secure communication, thereby proving identity and securing communication between the devices.

Claims 4, 5, 14, and 15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Felt et al., US 2002/0138735 (filed 2002-02), in view of Lambert et al., US 2014/0258724 (filed 2014-03), and Patiejunas et al., US 2014/0046908 (filed 2012/08).
As to claims 4 and 14, Felt in view of Lambert discloses the method/machine of claims 1 and 11 but does not disclose:
wherein processing the content item communication includes determining the message payload of the content item communication includes a wipe-out request. 

Patiejunas discloses:
wherein processing the content item communication includes determining the message payload of the content item communication includes a wipe-out request. (“process 700 includes receiving 702 a data deletion request to delete data” Patiejunas ¶ 138. See also Patiejunas ¶¶ 50, 53 and 54.  A deletion being a wipe-out)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Felt in view of Lambert with Patiejunas by using the secure message system of Felt to transmit the deletion requests of Patiejunas.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to transmit the deletion requests of Patiejunas using the secure message system of Felt in order to establish the requestor’s authorization to perform the deletion act (Patiejunas ¶¶ 53-54); thereby preventing unauthorized individuals from inadvertently or maliciously damaging user data.

As to claims 5 and 15, Felt in view of Lambert and Patiejunas discloses the method/machine of claims 4 and 14 but does not disclose:
further comprising removing data associated with the first content item device identifier responsive to determining the message payload includes the wipe-out request.

Patiejunas further discloses:
further comprising removing data associated with the first content item device identifier responsive to determining the message payload includes the wipe-out request. (“process 700 includes causing 716 the deletion of at least some of the data components. For example, in an environment 200 illustrated by FIG. 2, a storage node manager 244 responsible for the data deletion job may identify a set of storage nodes that store the data components for the data to be deleted and requests at least a subset of those storage nodes to delete their respective data components.” Patiejunas ¶ 146)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have further combined Felt in view of Lambert and Patiejunas with Patiejunas by using the secure message system of Felt to transmit the deletion requests of Patiejunas, which cause deletions in a system.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to transmit the deletion requests of Patiejunas using the secure message system of Felt in order to establish the requestor’s authorization to perform the deletion act (Patiejunas ¶¶ 53-54); thereby preventing unauthorized individuals from inadvertently or maliciously damaging user data.

Claims 6, 7, 16, and 17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Felt et al., US 2002/0138735 (filed 2002-02), in view of Lambert et al., US 2014/0258724 (filed 2014-03), and Fransdonk et al., US 2003/0163684 (filed 2002-12).
As to claims 6 and 16, Felt in view of Lambert discloses the method/machine of claims 1 and 11 but does not disclose:
wherein processing the content item communication includes determining the message payload of the content item communication includes a content item request and a set of parameters associated with a request for a content item.

Fransdonk discloses:
wherein processing the content item communication (“broadband IP technologies allow content and service providers to distribute high-quality video to millions of subscribers simultaneously.” Fransdonk ¶ 9) includes determining the message payload of the content item communication includes a content item request (“prompts the user for a PIN to confirm the order. The PIN is utilized to sign the order utilizing the secure device 46, and a resulting order confirmation (signed) is transmitted back to the conditional access agent 28” Fransdonk ¶ 229)
 and a set of parameters associated with a request for a content item. (“The order request may furthermore consist of a number of order options, if applicable (e.g., a pricing of $8.00, or $4.00 for a predetermined amount of time plus $1.00 per minute thereafter).” Fransdonk ¶ 228).

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Felt in view of Lambert with Fransdonk by sending the content order using the communication system of Felt.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Felt in view of Lambert with Fransdonk in order to communicate commercial digital media (Fransdonk) in a system that allows validation of user requests (Felt’s messages) thereby avoiding fraudulent views and preventing users from misrepresenting their identity.

As to claims 7 and 17, Felt in view of Lambert and Fransdonk discloses the method/machine of claims 6 and 16 but does not disclose:
further comprising selecting, by the data processing system, a content item and sending the content item to a party associated with the received content item communication responsive to determining that the message payload includes the content item request.

Fransdonk further discloses:
further comprising selecting, by the data processing system, a content item and sending the content item to a party associated with the received content item communication  (“encrypts the unique user key with a public key of the content destination 22. At block 158, the content distributor 20 transmits the encrypted content, the encrypted product key, and the encrypted unique user key to the content consumer at a content destination 22.” Fransdonk ¶ 241) responsive to determining that the message payload includes the content item request. (“prompts the user for a PIN to confirm the order. The PIN is utilized to sign the order utilizing the secure device 46, and a resulting order confirmation (signed) is transmitted back to the conditional access agent 28” Fransdonk ¶ 229.  “verifies the collected data (in a physically secure environment). The collected data includes access criteria, a user signature, a user certificate” Fransdonk ¶ 230)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have further combined Felt in view of Lambert and Frandsdonk with Frandsdonk by sending the content in response to receiving the content order.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Felt in view of Lambert and Frandsdonk with Frandsdonk in order to communicate commercial digital media (Frandsdonk) in a system that allows validation of user requests (Felt’s messages) thereby avoiding fraudulent views and preventing users from misrepresenting their identity.

Claims 8, 9, 18, and 19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Felt et al., US 2002/0138735 (filed 2002-02), in view of Lambert et al., US 2014/0258724 (filed 2014-03), and Jones et al., US 2020/0264859 (filed 2017-09).
As to claims 8 and 18, Felt in view of Lambert discloses the method/machine of claims 1 and 11 but does not disclose:
wherein processing the content item communication includes determining the message payload of the content item communication includes an application installation notification indicating that an application has been installed on a client device.

Jones discloses:
wherein processing the content item communication includes determining the message payload of the content item communication includes an application installation notification indicating that an application has been installed on a client device. (“At event 514, an attribution tracking software developer kit (SDK) detects that an install has happened. Information about this install is sent to the app owner's AP.” Jones ¶ 34).

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Felt in view of Lambert with Jones by providing an application install tracking message using a secured message buffer, as disclosed in Felt.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Felt in view of Lambert with Jones in order to provide convenient and robust way to track application downloads and installs (Jones ¶¶ 3-4); thereby allowing developers to securely (Felt ¶ 49) track installation of their software (Jones ¶¶ 3 and 21).

As to claims 9 and 19, Felt in view of Lambert and Jones discloses the method/machine of claims 8 and 18 but does not disclose:
updating, by the data processing system, a credit value associated with the content item responsive to determining the message payload includes the application installation notification.

Jones further discloses:
updating, by the data processing system, a credit value (“software application developers code, build, develop and create software applications that can be downloaded by users via websites or online stores such as the Apple iTunes store, the Apple App Store, Google Play and others. Such stores or websites are able to monetize the installs of certain software applications occurring as a result of downloads by, for example, posting advertising.” Jones ¶ 21) associated with the content item responsive to determining the message payload includes the application installation notification. (“It enables web and app publishers to monetize installs occurring as a result of advertisements on their website or in their apps on a cost per install and/or cost per engagement basis.” Jones ¶ 28)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have further combined Felt in view of Lambert and Jones with Jones by monetizing the application installs to reward advertisers (Jones ¶ 21) or websites (Jones ¶ 28) that prompt the install.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further combine Felt in view of Lambert and Jones with Jones by monetizing the installation notification received from user devices of Jones ¶ 34 in order to allow the publishers to compensate advertisers based on actual installs rather than advertisements provided, thereby linking payment to the utility of the advertisement and incentivizing more effective advertisements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, particularly:
Gueye, US 2019/0303807, discloses generating a device identifier using a truncated hashed public key.
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165. The examiner can normally be reached M, W-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W CHAO/Examiner, Art Unit 2492